This is a proceeding by rival claimants to recover the informer’s share of moneys paid into the United States court in settlement of a suit under the customs laws. It appears that in March, 1871, the store of Smith & Beare, importers at Nos. S8 and 90 Leonard street, was seized by Colonel Howe’s special agents. The books and papers of the firm were examined, and goods of the value of $9,000 were seized and taken to the custom house. Colonel Howe’s agents claimed to be the informers, and filed a claim for the informer’s share in the value of the goods. In May, a Mr. Sisson was arrested by the special agents being suspected to have been concerned with Smith & Beare in the transactions. Sisson gave the agents certain information, which he claimed was the cause of the recovery of the money, afterwards received on compromise. Suit was then brought against Beare for $100,000, the supposed value of the goods supposed to have been smuggled by the house. He was arrested and held to bail in the sum of $50,000, and was also arrested criminally and held to bail in $15,000. While the proceedings were pending, Smith & Beare proposed settlement, and offered to pay $14,000 if the government would stop all proceedings. The offer was accepted by the United States district attorney under the advice of the secretary of the treasury at Washington, and the money was paid into court in November last. Sisson then filed a claim as informer, and petitioned to the court to be declared such, and entitled to the informer’s share, which was $3,500. Colonel Howe’s agents also claimed it, and Judge Blatchford referred the case to Commissioner Osborn to take testimony and report who was entitled to the informer’s share. The commissioner filed his report in April, reporting in favor of the special agents. Sisson’s counsel filed exceptions to the commissioner’s report, and the case came on for argument on the exceptions. It was claimed by Colonel Howe’s counsel that, assuming Sisson’s information to have been important, Sisson being under arrest when he gave the information, was thereby disqualified and could not be adjudged the informer. It was claimed by the other side that the only question under the statute was who gave the information that led to the recovery, and that if it was Sisson’s that led to the payment of the money, he was entitled to the informer’s share, even if he was under arrest at the time, which was denied. After lengthy argument, Judge Blatchford decided that the commissioner had erred on the law, and that Sisson was entitled to share equally with Colonel Howe’s agency. Mr. Stanley, Colonel Howe’s counsel, then took out a writ of error to the United States circuit court, but before argument it was amicably adjusted between Mr. Sisson and the special agents, and orders for the discontinuance of the appeal were filed in the United States circuit court this week.